Citation Nr: 0803308	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  04-07 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska



THE ISSUE

Entitlement to service connection for post-operative 
residuals of bladder cancer, claimed as secondary to exposure 
to herbicides (Agent Orange) and/or petroleum products.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran had active service from November 1967 to November 
1970.  He served in the Republic of Vietnam for one year.

This appeal arose before the Board of Veteran's Appeals 
(Board) from an April 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board in May 2006 remanded the case for development.  It 
now returns for further review.  

FINDINGS OF FACT

The competent and probative medical evidence is at least in 
approximate balance as to whether the veteran developed 
bladder cancer due to exposure to petroleum fuel products in 
service.  

CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the Board 
concludes that the criteria for service connection for post-
operative residuals of bladder cancer are met.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist a claimant in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

As the Board here grants the complete benefit sought, there 
is no reasonable possibility that additional notice and 
development assistance will further the veteran's claim, and 
any development notice and assistance error is hence 
harmless.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Claim for Service Connection for 
Post-operative Residuals of Bladder Cancer 

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The veteran contends that service connection should be 
awarded for his diagnosed bladder cancer. He has stated that 
he was exposed to herbicides in service, as well as petroleum 
products, and that these exposures caused his cancer.  
Therefore, he believes that service connection should be 
awarded.

The evidence of record indicates that the veteran was in 
Vietnam for one year; thus his exposure to herbicides is 
presumed.  See 38 C.F.R. § 3.307(a)(6)(iii) (2007).  He also 
served as a field radio repairman with the 514th 
Quartermaster Company, which dealt with petroleum storage.  
He has stated that, as a consequence of this service, he was 
exposed to petroleum fumes when the products were being off-
loaded, as well as when there were spills and when the 
products were used to burn human waste.  He has described 
numerous incidents in which he was soaked with jet, diesel, 
aviation, and motor fuel while repairing pipeline breaks, 
sustaining fuel burns on his skin and dizziness and burning 
of the eyes from the fumes.  He asserts that this exposure 
resulted in the development of his bladder cancer.

In October 2004, the veteran's urologist at Elmendorf Air 
Force Base stated that the veteran had undergone a radical 
cystoprostatectomy for invasive bladder cancer in August 
2002.  It was stated that the veteran "was exposed to 
aviation grade petroleum and diesel fuel during his service 
in the military.  His bladder cancer is more than likely due 
to his exposures."

Because a medical opinion with appropriate explanatory 
rationale is required to support a service connection claim, 
the Board in May 2006 remanded the case to obtain such an 
opinion addressing the claimed association between either 
herbicides exposure or petroleum products exposure and the 
subsequent development of bladder cancer.  The veteran in 
turn submitted Occupational Safety and Health Administration 
(OSHA), industry, and other official documentation of effects 
of exposure to petroleum-based products, including gasoline 
and jet fuel, with data informing of an association between 
the exposure to such agents as jet fuel and subsequent 
development of cancer of the bladder.  


A VA examiner in July 2006 reviewed the claims file including 
pertinent toxicology and epidemiology literature, noted the 
veteran's significant exposure to petroleum products in 
service and not subsequently, and opined that it is at least 
as likely as not that the veteran's exposure to petroleum 
products in service caused his bladder cancer.  

The RO, in a supplemental statement of the case (SSOC) in 
September 2007, denied the claim on the stated basis that 
there is no regulation establishing a causal or presumptive 
association between the veteran's petroleum products exposure 
in service and subsequent development of bladder cancer.  As 
pointed out by the veteran's representative in his December 
2007 Informal Hearing Presentation before the Board, under 
controlling judicial caselaw, the absence of a regulation 
recognizing the claimed causal association does not preclude 
the veteran from supporting his claim with medical opinion 
evidence supporting the causal association.  Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

In this, as in any other case, it remains the duty of the 
Board as the fact finder to determine credibility in any 
number of contexts, whether it has to do with testimony or 
other lay or other evidence.  See Culver v. Derwinski, 3 Vet. 
App. 292, 297 (1992).  In general, lay individuals may not 
render medical conclusions, see Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); however , a lay statement may be made which 
relays the visible symptoms of a disease or disability or the 
facts of observed situations or circumstances, see Caldwell 
v, Derwinski, 1 Vet. App. 466, 469 (1991), after which a 
decision must be made as to the credibility thereof in the 
context of probative medical evidence.  More recently, the 
U.S. Court of Appeals for the Federal Circuit held, in 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 
2006), that the Board is obligated to, and fully justified 
in, determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements).

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Lay statements may be competent to support a claim 
as to lay-observable events or lay-observable disability or 
symptoms.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, supra.

Here, the claims file contains two medical opinions providing 
the requisite causal link to service, the most recent of 
which noted clinical or toxicological evidence supporting 
that opinion.  Cf. Bloom v. West, 12 Vet. App. 185, 187 
(1999) (medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty).  The veteran has 
described his duties and his exposure to petroleum fuel 
products during service in extensive detail, and the Board 
has no reason to doubt the veracity of his statements. 

The evidence in this case does not clearly preponderate in 
favor of the veteran, nor does it clearly preponderate 
against him.  In view of the foregoing, the Board will 
exercise its discretion to find that the evidence is in 
relative equipoise and conclude that the claim for service 
connection for post-operative residuals of bladder cancer, as 
secondary to exposure to petroleum products, may be granted.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for postoperative residuals of bladder 
cancer is granted. 



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


